                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                          Case No. 16-30459

 Kimberly MH Bolden                              Chapter 13

 Debtor.                                         Hon. Judge Jack B. Schmetterer

   NOTICE OF MOTION OF US BANK TRUST NATIONAL ASSOCIATION AS
 TRUSTEE OF THE CABANA SERIES IV TRUST TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Christine H Clar, David M Siegel & Associates, 790 Chaddick Drive,
          Wheeling, IL 60090

          M.O. Marshall, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

VIA U.S. MAIL:

          Kimberly MH Bolden, Debtor
          1929 N. Howe Street, Unit #1E
          Chicago, IL 60614

PLEASE TAKE NOTICE that on July 8, 2021, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of US Bank Trust National Association as Trustee
of the Cabana Series IV Trust to Modify Automatic Stay, a copy of which is hereto attached.

Please take notice that on July 28, 2021 at 9: 30 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Judge Cassling in place of Honorable Judge
Schmetterer, or any judge sitting in that judge’s place, and present the attached Motion of US
Bank Trust National Association as Trustee of the Cabana Series IV Trust to Modify
Automatic Stay, which has been electronically filed this date with the Clerk of the U.S.
Bankruptcy Court for the Northern District of Illinois, a copy of which is hereby attached and
served upon you by electronic notice or U.S. Mail.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.
To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
password is 619. The meeting ID and password can also be found on the judge’s page on the
court’s web site.


If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing.


 Dated: July 8, 2021                              Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on July 8,
2021, before the hour of 5:00 p.m.


                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Movant
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 16-30459

 Kimberly MH Bolden                                Chapter 13

 Debtor.                                           Hon. Judge Jack B. Schmetterer

 MOTION OF US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE
          CABANA SERIES IV TRUST FOR RELIEF FROM STAY

          NOW COMES US Bank Trust National Association as Trustee of the Cabana Series IV

Trust (hereinafter, “Movant”), a secured creditor herein, by and through its attorneys, the law

firm of Sottile & Barile, LLC, moves this Honorable Court pursuant to 11 U.S.C. §362(d) for

an Order granting Movant relief from the automatic stay and in support thereof states as

follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On March 31, 1994, the Debtor did execute a certain Note in the amount of

             $90,000.00 (Exhibit A), secured by a Mortgage on the property commonly known as

             1929 N How Street, Chicago, IL 60614 (Exhibit B).

          3. Enforcement of Movant’s security interest has been stayed automatically by

             operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtors’ filing of this

             petition on August 11, 2014.

          4. The Debtor’s Modified Chapter 13 Plan was confirmed on June 21, 2017. Section C

             of the Modified Plan provides for the Debtors to make current monthly mortgage

             payments in the amount of $870.00 a month, directly to Movant. Section E (5) of the

             Modified Plan provides for Movant to receive monthly disbursements from the
   Chapter 13 Trustee to cure the pre-petition arrearage amount of $98,568.50 as

   indicated in the confirmed plan.

5. For the purposes of this Motion for Relief and this bankruptcy only, as of July 7,

   2021, there remains due and owing on the Note and Mortgage referenced in

   paragraph two hereof, the amount of $150,768.50. This is the amount that Debtor

   was to pay Movant during the course of this bankruptcy only per the terms of the

   confirmed plan, as indicated in this Court’s June 24, 2021 entered Order. The

   amounts indicated on the attached REQUIRED STATEMENT as owed by the

   Debtor are also accurate only for the purposes of this Motion for Relief and this

   bankruptcy, as they reflect the terms of the confirmed plan only.

6. For the purposes of this Motion for Relief and this bankruptcy only, the Debtor is

   delinquent on direct post-petition mortgage payments to Movant in the amount of

   $870.00 each per the confirmed plan. Since plan confirmation, Debtor should have

   made 49 payments of $870.00 each to Movant per the confirmed plan. As of July 7,

   2021, the Debtor has only made 3 payments of $1,300.00 each to Movant since the

   filing of the bankruptcy. As for the pre-petition arrearage, the Trustee disbursed one

   payment of $1,527.30 to Movant on August 31, 2020.

7. Continuation of the automatic stay will cause irreparable harm to Movant and will

   deprive it of the adequate protection to which it is entitled.

8. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

   in granting this motion, and Movant requests this Court so order.
       WHEREFORE, Movant prays this Court enter an Order pursuant to 11 U.S.C. Section

362(d) modifying the automatic stay as to Movant, and for such other and further relief as this Court

may deem just and proper.

 Dated: July 8, 2021                               Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
